United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
PUGET SOUND HEALTH CLINIC, Seattle, WA, )
Employer
)
__________________________________________ )
R.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1375
Issued: May 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 5, 2018 appellant filed a timely appeal from a January 8, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On January 13, 2015 appellant, then a 58-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that she sustained an emotional condition on December 18, 2014 at 11:00
1

5 U.S.C. § 8101 et seq.

a.m. when the employing establishment police improperly arrested her with an unwarranted
display of force while she was engaged in union duties. On the reverse side of the claim form, the
employing establishment checked a box marked “Yes,” indicating that she was injured in the
performance of duty.
In a development letter dated January 21, 2015, OWCP requested additional factual and
medical evidence in support of appellant’s alleged December 18, 2014 traumatic injury. By
separate letter of even date, it requested that the employing establishment provide comments
regarding her claim, a copy of her position description, and the results of any investigation. OWCP
afforded both parties 30 days to respond.
On January 15, 2015 Dr. Keith Sonnanburg, a licensed clinical psychologist, opined that
appellant was totally disabled from work due to a work-related psychological injury. On
February 2, 2015 he diagnosed work-related stress and anxiety. Dr. Sonnanburg checked a box
marked “yes” to indicate that appellant’s condition was caused or aggravated by her employment
activity and added that her condition was directly related to episodes at her place of employment.
By decision dated February 24, 2015, OWCP denied appellant’s traumatic emotional
condition claim, finding that she had not met her burden of proof to establish her claim because
she failed to provide specific details of the alleged December 18, 2014 employment incident.
On March 11, 2015 appellant requested a review of the written record from an OWCP
hearing representative. She provided additional information in support of this request. On
March 3, 2015 appellant described the events of December 18, 2014. She noted that she was the
union vice president and was responsible for representing employees in meetings and hearings
with management, for filing grievances, and for protecting employees’ rights. In the course of
representing an employee, R.G., a physician, appellant met with him on December 18, 2014 to
discuss a fact-finding interview scheduled on that date. Appellant consulted via telephone
with. J.M., a physician who was also the national union representative, who confirmed that R.G.
was entitled to union representation at the scheduled fact finding interview. She and the chief
union steward, A.T., met the acting director of the employing establishment, and R.N., an
employing establishment official, in the hallway and the acting director informed them that R.G.
did not have representation rights for the upcoming interview. Appellant disagreed and noted that
he had requested her presence during the fact finding interview. She attended the interview with
the permission of the interviewer, Dr. G. and took notes. Shortly, after the interview began, R.N.
interrupted the meeting and insisted that appellant and A.T. leave. After she left the room,
appellant informed R.N. that she would file an unfair labor practice complaint against the
employing establishment, and requested his name. She remained outside of the conference room
in the hallway on her cellphone. Two armed and uniformed employing establishment police
officers, Lt. W.C., and Lt. E., began searching the area near the conference room, entered the
conference room, and then returned to appellant. The officers asked her name and informed her
that they had been asked to remove her from that area and floor of the employing establishment
building. Appellant alleged that her removal was solely because of her protected union activities.
She noted that Lt. W.C. became agitated and denied that there were any charges against appellant,
but asked for her security badge. Appellant informed the officers that her badge was in her office
and led them to her office to get it. The police denied that she was under arrest and released her
from custody after reviewing her badge. Appellant alleged that this incident caused her heart

2

palpitations, shock, and fear. She was unable to continue her work that day and eventually went
home. Appellant reported to work the next day and again experienced heart palpitations and
tension. She felt that the stress was too much. Appellant had to ask coworkers to complete her
assigned work for her. She began to have nightmares about working at the employing
establishment.
Appellant noted that she had filed a Federal Labor Relations Authority (FLRA) complaint
against the employing establishment, but had not yet received a final decision. She alleged that
the employing establishment interfered with protected union activity when it called the police after
she left the interview.
Appellant provided a February 19, 2015 witness statement from R.G., who noted that he
had requested that she accompany him to the interview to protect his rights. R.G. invited her into
the interview and Dr. G., who was conducting the interview, indicated that he did not have a
problem with her presence. He reported that, shortly after the interview began, management
officials, including R.N., entered the room and informed the participants that R.G. did not have
the right to union representation. Appellant then left the room.
In a February 19, 2015 statement, B.A., the union president, described the events of
December 18, 2014 and confirmed that the police officers denied that appellant was under arrest,
but escorted her into her office and examined her badge. Appellant told B.A. that the officers had
been called to remove her from the area of the meeting. B.A. stated that an officer informed her
that the “panic button” had been pushed as a means of calling the police to the scene.
A February 20, 2015 e-mail from J.M., a physician who is the national union
representative, indicated that he was aware that appellant was acting as R.G.’s representative in
the scheduled interview. On February 20, 2015 A.T., chief union steward, reported that he
attended the December 18, 2014 meeting with her and R.G. He confirmed that Dr. G, the
interviewer, consented to their presence during the interview. A.T. was taking notes when R.D.
entered and asserted that union representation was not allowed. Appellant and he then left the
room.
In an undated form report, Dr. Sonnanburg noted that appellant was attending a meeting as
a union representative and was shocked by the employing establishment police who responded to
an improper panic signal and removed her. He diagnosed adjustment disorder with mixed anxiety
and depressed mood with post-traumatic stress disorder symptom pattern.
In a letter dated April 24, 2015, appellant petitioned to withdraw her request for a review
of the written record. On May 1, 2015 OWCP’s Branch of Hearings and Review granted her
petition to withdraw. On May 5, 2015 appellant requested reconsideration of the February 24,
2015 OWCP decision.
By development letter dated September 29, 2015, OWCP requested additional factual
information from the employing establishment including a statement from a supervisor regarding
the accuracy of appellant’s claim, whether her job was stressful, and a copy of her position
description. It afforded 30 days for a response. The employing establishment did not respond
until December 17, 2015. It contended that R.G. was not entitled to union representation at the

3

December 18, 2015 interview and that appellant was aware of this fact. Appellant entered the
room where the interview was scheduled on December 18, 2015 and R.N. had asked her to leave.
The employing establishment asserted that she commented that she would leave the room, but
would stand immediately outside the door. Appellant then demanded information from R.N. in a
loud and aggressive manner. R.N. informed her that her behavior was inappropriate and asked her
to leave the floor. Appellant refused. R.N. then asked the receptionist to summon the police and
she activated the panic button. The police arrived and asked to see appellant’s identification. They
escorted her to her office to retrieve her badge.
The employing establishment contended that appellant was not arrested, accosted, or
subject to unwarranted display of force. It asserted that R.G. had no right for union representation,
that she was advised of this, that she refused to leave the area when asked, and that she was,
therefore, acting on her own volition, not as part of protected union activity. The employing
establishment asserted that appellant was not in the performance of duty.
By decision dated January 19, 2016, OWCP modified the February 24, 2016 decision to
reflect that there was no evidence that the employing establishment’s actions regarding the
December 18, 2014 meeting were abusive, erroneous, or improper. It found that appellant’s
reactions were self-generated and not compensable.
Appellant requested reconsideration of the January 19, 2016 decision on January 18, 2017.
She provided an additional narrative statement dated January 14, 2017. Appellant asserted that on
December 18, 2014 she attended a meeting on the fifth floor of the employing establishment in
room 523 to represent R.G. She was ordered to leave the room and did so. Appellant remained in
the hallway, outside of the room awaiting R.G. in case her assistance was needed. She alleged that
she was quiet, that she was not disruptive, and that she was checking her cellphone for a phone
number of a colleague to ask for advice. Appellant noted that she was so quiet that the police
officers did not notice her and had to ask where she was. When she asked what charges were being
leveled against her, one of the officers became red-faced and flustered. The police officer used an
angry voice to tell appellant that she had to leave the fifth floor and that he had to remove her from
the area. Appellant believed that she had no choice but to leave with the police under their escort.
The police officers walked on either side of her and escorted her to her office on the fourth floor.
On the fourth floor they notified appellant that she was free to go.
In a January 3, 2017 letter, B.A. indicated that R.G. requested union assistance and that on
December 18, 2014 appellant was engaged in representational functions at the time of her injury.
She noted that she was appellant’s supervisor and that she was entitled to official time at the time
of her injury.
On January 4, 2017 A.B., an administrative assistant, provided a statement noting on
December 18, 2014 she observed appellant enter the conference room. She reported that appellant
was asked to leave the room and did so. R.N. then asked A.B. to call security which she did. A.B.
noted that appellant was in the hallway after leaving the conference room and did not raise her
voice or make noise. She asserted that appellant did not cause any commotion or disturbance from
the time when appellant left the conference room until the police removed her from the area.

4

Appellant provided a copy of the FLRA settlement agreement signed by the acting regional
director of the employing establishment on January 23, 2016 and the FLRA notice to employees
which was signed by the employing establishment’s medical center director on January 24, 2016.
Under the FLRA settlement agreement, the employing establishment was required to ensure that
all references to the police encounter with her on December 18, 2014 was expunged from its
records, and forbidden to rely on this incident in any future action. It was also required to post the
following notice to all employees:
“On or about December 18, 2014 [the employing establishment] police removed
[appellant] from a location where she was waiting for an employee to exit a
meeting. The [FLRA] statue prohibits an [employing establishment] from
interfering with an employee’s exercise of protected activity and/or taking an action
against an employee because of the exercise of protected activity.”
The notice further provided that the employing establishment would not interfere with the exercise
of protected activity or take an action against an employee because of the exercise of protected
activity. The notice concluded, “WE WILL NOT in any like or related manner interfere with,
restrain, or coerce our employees in the exercise of their rights assured by the [FLRA].”
On March 17, 2017 the employing establishment responded to appellant’s January 18,
2017 request for reconsideration. In a statement dated November 3, 2015, A.B., noted that she
was sitting at her desk on December 18, 2014 near room 523 at the employing establishment. She
reported that R.N. asked her to contact the police and that appellant was asked to leave the area,
but refused to go. A.B. contacted the police due to “the disruptive behavior of [appellant].” She
asserted that she was shaken by the behavior of another employee and that appellant was standing
right in front of her desk when the police arrived.
In an e-mail dated May 28, 2015, R.N. reported that the December 18, 2014 meeting was
not associated with personnel issues, that the union have no vested interest in attending, and that
both R.G. and the union were made aware of these facts prior to the meeting. He asserted that the
union presence was disruptive and unnecessary. R.N. asked the union officials to leave. He
alleged that appellant became confrontational and initially refused to leave the room. Appellant
then agreed that she would leave the room, but asserted that she would stand immediately outside
the door in an outer office area. Once in the office area, she then demanded identification from
R.N. R.N. asserted that appellant’s demeanor was loud and aggressive. He informed her that this
behavior was inappropriate and again asked her to leave, and she refused. A.B. was asked to
summon the police and activated a panic button. When the police arrived, they asked to see
appellant’s identification. Appellant did not have identification and the officer escorted her out of
the area. R.N. asserted that she was not engaged in protected union activity and that her disruptive
behavior in the outer office work environment was inappropriate.
In an e-mail dated November 23, 2015, an employing establishment police officer, Lt.
W.C., noted that on December 18, 2014 he was called to room 523 due to a disruptive situation.
He indicated that he contacted someone in the office who informed him that they were conducting
a meeting, that appellant was being disruptive, and that person requested that appellant be escorted
out of the office as the meeting did not require union presence. Lt. W.C. asserted that appellant
was argumentative toward the staff, loud, and disruptive. He noted that he advised her that she

5

needed to leave the area and that she became argumentative toward him and told him that it was
her right to be in the office. Lt. W.C. alleged that appellant’s demeanor was argumentative and
loud. He escorted her to the union office and directed her actions to the union president. Appellant
explained that Lt. W.C. did not know how to do his job.
On April 26, 2017 OWCP provided appellant with a copy of the employing establishment’s
responses and afforded her 20 days to submit comments. On May 15, 2017 appellant responded
and asserted that, in the FLRA posting, the employing establishment posted a notice regarding
protected activity and employees’ rights in accordance with FLRA statute. She further noted that
the settlement agreement included that her interactions with the employing establishment police
on December 18, 2014 would be expunged from the employing establishment’s records.
By decision dated June 27, 2017, OWCP denied appellant’s request for reconsideration of
the merits of her claim, finding that her request was untimely filed, as it was received on
January 20, 2017, and it failed to demonstrate clear evidence of error. It listed the evidence
submitted with her request for reconsideration, including the FLRA settlement agreement.
In a telephone memorandum dated September 7, 2017, OWCP’s claims examiner noted
reviewing appellant’s claim file and found that her requests for reconsideration were hand
delivered and entered into integrated Federal Employees Compensation System on January 18, 19,
and 20, 2017. The claims examiner directed appellant to either appeal her claim to the Board or
to make an additional request for reconsideration, which would not be timely, but noted that the
date of her original request for reconsideration would establish clear evidence of error.
On September 20, 2017 appellant requested reconsideration of the January 19, 2016
decision. She noted that her initial request for reconsideration was received by OWCP on
January 18, 2017 and was thus timely.
By decision dated January 8, 2018, OWCP reviewed the merits of appellant’s claim, but
denied modification of its prior decision. It noted, “A supervisor overturned the untimely decision
and you filed a new reconsideration request received on September 11, 2017.” Substantively,
OWCP found that appellant had submitted no evidence to demonstrate that the employing
establishment acted in an abusive or improper manner in regard to the December 18, 2014 meeting.
It further found that the FLRA settlement agreement did not provide an admission of error or abuse
on the part of the employing establishment. OWCP determined that appellant’s emotional reaction
was self-generated and, therefore, not due to a compensable factor of her employment.
LEGAL PRECEDENT
To establish that appellant sustained an emotional condition causally related to factors of
her federal employment, the claimant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing an emotional condition or psychiatric disorder; and

6

(3) rationalized medical opinion evidence establishing that the emotional condition is causally
related to the identified compensable employment factors.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability is deemed compensable.3
However, disability is not compensable when it results from factors such as an employee’s fear of
a reduction-in-force, or frustration from not being permitted to work in a particular environment,
or hold a particular position.4
An employee’s emotional reaction to administrative or personnel matters generally falls
outside FECA’s scope.5 Although related to the employment, administrative and personnel
matters are functions of the employing establishment rather than the regular or specially assigned
duties of the employee.6 However, to the extent the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.7
The Board has adhered to the principle that union activities are personal in nature and are
not considered to be within the course of employment.8 Attendance at a union meeting, for
example, is exclusively for the personal benefit of the employee and devoid of any mutual
employer-employee benefit that would bring it within the course of employment.9
The Board has recognized an exception to this general rule. Employees performing
representational functions which entitle them to official time are considered to be in the
performance of duty if injured during the performance of those functions.10 The underlying
2

C.M., Docket No. 17-1076 (issued November 14, 2018); Kathleen D. Walker, 42 ECAB 603 (1991).

3
A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, 28 ECAB 125, 129 (1976).
4

Cutler id.

5

G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170-71 (2001);
Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB
566 (1991).
6

C.M., supra note 2; David C. Lindsey, Jr., 56 ECAB 263, 268 (2005) McEuen id.

7

Id.

8

J.G., Docket No. 17-1948 (issued September 13, 2018); Jimmy E. Norred, 36 ECAB 726 (1985).

9

J.G., id.; C.M., Docket No. 10-0753 (issued December 15, 2010).

10

J.G., id.; R.F., Docket No. 14-0770 (issued September 29, 2015) (those on official time performing activities
related to the internal business of a labor organization such as soliciting new members or collecting dues are not
considered to be in the performance of duty. The singular fact that one is on paid official time for union representation
is not enough to establish that every interaction during such official time is within the performance of duty).

7

rationale for this exception is that an activity undertaken by an employee in the capacity of a union
official may simultaneously serve the interest of the employing establishment.11 OWCP’s
procedures indicate that representational functions include authorized activities undertaken by
employees on behalf of other employees pursuant to such employees’ right to representation under
statute, regulation, executive order, or terms of a collective bargaining agreement.12
ANALYSIS
The Board finds this case not in posture for a decision.
OWCP procedures discuss union representational functions and official time.13 There are
specific guidelines for case development when union activity may be involved:
“When an employee claims to have been injured while performing representational
functions, an inquiry should be made to the official superior to determine whether
the employee had been granted ‘official time’ or, in emergency cases, would have
been granted official time if there had been time to request it. If so, the claimant
should be considered to have been in the performance of duty….14
“If [an employing establishment] states that the employee was not performing an
activity for which official time is allowed, [OWCP] should issue a letter warning
[appellant] that the case will be denied unless additional information is provided,
and allowing [30] days for a response. If there is no timely response from
[appellant], a formal decision should be issued on the ground[s] that [appellant] is
not in the performance of duty.
“If [appellant] provides evidence contradicting the [employing establishment’s]
position, the official superior should be asked to reply to this evidence, providing
documentation in the form of appropriate regulations, executive order or union
agreement covering the specific situation. [OWCP] will accept the ruling of the
[employing establishment] as to whether a representative was entitled to official
time unless the ruling is later overturned by a duly authorized appellate body.”15
Appellant asserted that she was performing a representative function for R.G. on
December 18, 2014 at 11:00 a.m. when she sustained her emotional condition. B.A., the union

11

J.G., id.; Marie Boylan, 45 ECAB 338, 342-43 (1994).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.16 (July 1997).

13

Id.

14

Id.

15

Id.

8

president noted that she was appellant’s supervisor and that appellant was entitled to official time
on December 18, 2014.
In its January 21 and September 29, 2015 development letters to the employing
establishment, OWCP did not ask whether appellant, the union vice president, utilized official time
at 11:00 a.m. on December 18, 2014 when she alleged that her injury occurred, and the employing
establishment has not specifically addressed this issue.16 It, therefore, never clarified with the
employing establishment, pursuant to its procedures, whether she was on official time as the union
vice president at 11:00 a.m. on December 18, 2014. In addition, OWCP’s procedures required the
employing establishment to provide documentation in the form of appropriate regulations,
executive order, or union agreement covering the specific situation, in this case a “fact-finding”
interview.17 OWCP has not requested this information and the employing establishment has
provided no documentation in support of its allegations.
On remand, OWCP must request that the employing establishment address appellant’s use
of official time. If on official time it should provide documentation establishing her
representational function at the fact finding interview on December 14, 2018.18 If the employing
establishment finds that appellant was not on official time, she should be advised of the finding
and be provided an opportunity to submit relevant evidence on the issue.
As OWCP did not follow its own procedures with respect to the development of the claim,
the case is not in posture for decision. After such further development as deemed necessary, it
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

Supra note 12 at Chapter 2.804.16.e.

17

Id.

18

R.F., Docket No. 12-1816 (issued May 21, 2013).

9

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: May 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

